 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4 J&J Sports Productions, Inc.,                             Case No.: 2:18-cv-00746-JAD-NJK

 5              Plaintiff
                                                                    Order Closing Case
 6 v.

 7 City Lights Bar & Grill, LLC, et al.,

 8              Defendants

 9            On February 19, 2020, the court gave plaintiff J&J Sports Productions, Inc. until March

10 13, 2020, “to file a proper motion for default judgment against” remaining defendant City Lights

11 Bar & Grill, LLC. 1 The court warned, “If plaintiff fails to file a proper motion against City

12 Lights by that date, this case will be deemed abandoned, and the court will enter an order

13 dismissing and closing it without further notice.” 2 Plaintiff has taken no action since the

14 February 19, 2020, order. Accordingly,

15            IT IS HEREBY ORDERED that the plaintiff’s remaining claims are deemed abandoned,

16 and THIS CASE IS DISMISSED. The Clerk of Court is directed to CLOSE THIS CASE.

17            Dated: March 25, 2020

18                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23   1
         ECF No. 13 at 3 (emphasis omitted).
     2
         Id. (emphasis omitted).
